Title: To Thomas Jefferson from William Short, 15 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 15. 1791.

I now inclose you a note of your account with me as furnished by Mr. Grand which will shew you the balance you have at Amsterdam.  This is independent of the bill of exchange which I have sent to Messrs. Staphorst & Hubbard to be kept at your disposal as formerly mentioned to you.
As Ternant has arrived I suppose it certain the appointment of Minister here will take place during this session of Congress. This of course will be the last time I shall ever mention to you a subject about which I have already importuned you a great deal too much. I have therefore less scruple in mentioning to you at present that from the letter of the Sec. of the treasury to me, it appears that he does not chuse to place the affair of our loans here in other hands than mine, or even join others to me as I had requested on account of the delicacy of the business. His letter shewed also that the President had the same sentiments with himself. If therefore it is not known that I would accept any other place than this here, it is possible they would not name another person minister here, at least until that point were ascertained—as they may suppose the affair of our loans the most important branch of our immediate concerns on this side of the Atlantic, and seem to think, probably because I have already been employed in it, that I am the most proper for this business. Under these circumstances I should imagine it possible that a desire that I should prosecute the business would have weight with them in leaving me here, particularly if they did not know they could command my services in this line by employing me elsewhere. I mention this to you that you may arrange it if you think proper and in any manner you may judge best for me. I will add only one circumstance more and then beg you a thousand pardons for all this trouble, importunity and perhaps impertinence. It is that if you should think in a couple of years from hence or if it should be then thought by any other that it would be better for any other person to come here I would willingly at that time withdraw. It is possible that it may be thought best to keep me here as minister one or two years under the present circumstances of this country and that after that time it may be best to send another. Of this I cannot judge, and as it might be thought disagreeable to appoint a person for only two years, I mention this merely to shew that I will of myself remove any difficulty of that kind. Of choice I think should desire to retire at that time.—After all I own to you I am ashamed of all my letters written to you on these subjects, and as their purpose is now at an end, and as they were never destined for any other eye, and further as no other person could enter into the true spirit of them but yourself, and would even certainly take up an improper idea from them not knowing that what I write to you I consider as written to  myself, and as nothing but fire can put out of all doubt their being one day exposed to other eyes since you are exposed like all to the bills of mortality, I close here all the prayers and intreaties which I have made to you on these subjects by one general one, that you would commit to the flames all my letters relative thereto, and beg you to remain firmly persuaded of the unalterable affection of your friend & servant,

W: Short


P.S. Your friends here and particularly the la Rochefoucauld family are much pleased by your recollection of them. I beg you not to forget Mde. D’Enville’s commission about seed &c. of which you have already mentioned the receipt by my former letter.

